—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about August 19, 1997, which granted plaintiffs motion pursuant to CPLR 3103 for a protective order to the extent of setting a schedule limiting the time within which depositions were to be completed and denied defendants’ cross motion pursuant to CPLR 3126 for preclusion or dismissal, unanimously affirmed, without costs.
In this needlessly protracted and contentious litigation, the determinations of the IAS Court regulating the conduct of discovery were well within its power to make and were appropriate exercises of discretion (see, CPLR 3103, 3126; Lipin v Bender, 84 NY2d 562, 570-571; Soper v Wilkinson Match, 176 AD2d 1025; Rossi v Lin, 189 AD2d 868). Concur — Rosenberger, J. P., Rubin, Williams and Tom, JJ.